Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onoda et al (US 2018/0343136 A1).
1. Onoda discloses a chat terminal device (40: Fig. 1) comprising: 
a communication unit (43: Fig. 1) that is configured to receive game situation data indicating a situation of a game and chat data indicating a content of a chat corresponding to the game from a server that manages the game situation data and the chat data, and is configured to transmit the chat data to the server (ST10-ST20: Fig. 7); 
a storage unit (44: Fig. 1) that stores therein the game situation data and the chat data received through the communication unit (ST30: Fig. 7); 
an input unit (41: Fig. 1) through which the chat data is input; 

a control unit (45: Fig. 1) that causes the display to display, as candidate data, the chat data having a content corresponding to the game situation data at an input point in time, for inputting of the chat data through the input unit (ST40-ST60: Fig. 7).
2. Onoda discloses the chat terminal device according to claim 1, wherein the control unit sets, as the candidate data, the chat data having a content based on the game situation data and registration data registered in advance [0021]-[0022], [0026].
3. Onoda discloses the chat terminal device according to claim 2, wherein the registration data includes data regarding a team participating in the game or a participant participating in the game [0025], [0031].
4. Onoda discloses the chat terminal device according to claim 2, wherein the registration data includes predetermined game situation data in the game [0029].
5. Onoda discloses a chat system (Fig. 1) comprising: a server that manages game situation data indicating a situation of a game and chat data indicating a content of a chat corresponding to the game (30: Fig. 1) ; and the chat terminal device according to claim 1 (40: Fig. 1).

6. Onoda discloses a chat input method comprising: receiving pieces of game situation data each indicating a situation of a game and pieces of chat data each indicating a content of a chat corresponding to the game from a server that manages the pieces of game situation data and the pieces of chat data; storing, in a storage unit, the received pieces of game situation data and chat data; causing a display to display, as pieces of candidate data, the pieces of chat data each having a content corresponding to the game situation data at an input point in time, for inputting of the chat data; and transmitting, in response to selection of one piece of the pieces of candidate data displayed on the display, the selected candidate data as the chat data to the server as similarly discussed above.

7. Onoda discloses a non-transitory computer-readable recording medium containing a chat input program that causes a computer to perform: receiving pieces of game situation data each indicating a situation of a game and pieces of chat data each indicating a content of a chat corresponding to the game from the server that manages the pieces of game situation data and the pieces of chat data; storing, in a storage unit, the received pieces of game situation data and chat data; causing a display to display, as pieces of candidate data, the pieces of chat data each having a content corresponding to the game situation data at an input point in time, for inputting of the chat data; and transmitting, in response to selection of one piece of the pieces of candidate data displayed on the display, the selected candidate data as the chat data to the server as similarly discussed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 of copending Application No. 17/008,674 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both are claiming similar invention of a chat terminal device comprising: a communication unit that is configured to receive game situation data indicating a situation of a game and chat data indicating a content of a chat corresponding to the game from a server that manages the game situation data and the chat data, and is configured to transmit the chat data to the server; a storage unit that stores therein the game situation data and the chat data received through the communication unit; an input unit through which the chat data is input; a display that is configured to display the chat data; and a control unit that causes the display to display, as candidate data, the chat data having a content corresponding to the game situation data at an input point in time, for inputting of the chat data through the input unit.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached USPTO form PTO-892.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H. LIM whose telephone number is (571)270-3301.  The examiner can normally be reached on 10:00-6:00, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Seng H Lim/Primary Examiner, Art Unit 3715